DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendments
This communication is in response to the amendments filed on 24 February 2022:
	Claims 1, 3, 8, 10, 15 and 17 are amended.
	Claims 1-20 are pending. 


Allowable Subject Matter
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance:

The instant invention is directed towards techniques for managing security of a database associated with an organization. A fingerprint of an authorized user is captured. The data is scrambled using a scrambling technique. A list of users authorized to access the data is received from the user. A descrambler key corresponding to the scrambling technique is generated. The descrambler key is associated with fingerprints and predetermined location coordinates of authorized users. The system determines whether a particular user attempting to access data is authorized to access the data by validating a fingerprint and location coordinates of the particular user. 

The closest prior art are as follows:

Moskowitz et al. (U.S. Patent 8,789,201) discloses techniques for a local content server system (LCS) for creating a secure environment for digital content. The system comprises: a communication port in communication for connecting the LCS via a network at least one Secure Electronic Content Distributor 

Courtay (U.S. PGPub. 2010/0208892) discloses techniques for controlling access to digital content. The digital content is split into at least one code part and one scrambled part. A codec of a user device finds that the first part is not scrambled and plays it. The first part comprises code to be retrieved and entered by a user. Using the input code, the codec generates a corresponding scrambler key, possibly also using additional information such as a current time. However, unlike the instant invention, Courtay does not disclose “the descrambler key is associated with authorized location coordinates of the authorized users, the descrambler key is configured to descramble the data when authorized users attempt to access the data using their fingerprints at their corresponding authorized location coordinates…in response to a determination that the particular user is authorized to access the database, decrypt the scrambled data…in response to a determination that the particular user is authorized to access the data, descramble the data using the descrambler key.”

Shen-Orr et al. (U.S. PGPub. 2008/0205640) discloses techniques for flexible, yet secure distribution of digital content items, optionally with an automatic payment mechanism for purchasing such content. However, unlike the instant invention, Shen-Orr does not disclose “the descrambler key is associated with authorized location coordinates of the authorized users, the descrambler key is configured to descramble the data when authorized users attempt to access the data using their fingerprints at their corresponding authorized location coordinates…in response to a determination that the particular user is authorized to access the database, decrypt the scrambled data…in response to a 

MASSICOT et al. (U.S. PGPub. 2013/0286443) discloses techniques for securing document including a step of printing a distribution of dots on said document, said printing, as a result of unanticipated unknowns in printing, causing an unpredictable variation, dot by dot, of at least one geometric characteristic of the printed dots and prior to said print step, a step generating said distribution of dots so that at least half the dots of said distribution are not laterally juxtaposed to four other dots of said dot distribution. However, unlike the instant invention, Massicot does not disclose “the descrambler key is associated with authorized location coordinates of the authorized users, the descrambler key is configured to descramble the data when authorized users attempt to access the data using their fingerprints at their corresponding authorized location coordinates…in response to a determination that the particular user is authorized to access the database, decrypt the scrambled data…in response to a determination that the particular user is authorized to access the data, descramble the data using the descrambler key.”

Kajimura et al. (U.S. PGPub. 2003/0005311) discloses techniques for a use limit system in which only contents users who have made a viewing contract can decrypt encrypted contents and use the contents. However, unlike the instant invention, Kajimura does not disclose “the descrambler key is associated with authorized location coordinates of the authorized users, the descrambler key is configured to descramble the data when authorized users attempt to access the data using their fingerprints at their corresponding authorized location coordinates…in response to a determination that the particular user is authorized to access the database, decrypt the scrambled data…in response to a determination that the particular user is authorized to access the data, descramble the data using the descrambler key.”

The prior art references above, individually or in combination, do not disclose the claimed limitations. For at least these reasons, claims 1-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODMAN ALEXANDER MAHMOUDI whose telephone number is (571)272-8747.  The examiner can normally be reached on M-F 11:00am – 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RODMAN ALEXANDER MAHMOUDI/Examiner, Art Unit 2433                                                                                                                                                                                                        



/ANTHONY D BROWN/Primary Examiner, Art Unit 2433